The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Onderick on 6/9/22.
In the claims please change to read:
1.	(Currently Amended) A laser light safety guide to assist in guiding a prime mover utilized for snowplowing, comprising:
	a laser mountable within a cab of the prime mover and orientable to emit a visible laser beam directed through a transparent structure of the prime mover; [[and]]
	a shielding structure opaque to the visible laser beam emitted by the laser that is trimmable or adjustable to enclose a space extending between a portion of the laser from which the visible laser beam is emitted to the transparent structure of the prime mover whereby reflection of the visible laser beam from an interior surface of the transparent structure of the prime mover is contained or mitigated; and
a switch mountable to a structure of the prime mover such that the switch is operable to switch the laser on when the externally mounted snowplow is in an extended orientation and to switch the laser off when the externally mounted snowplow is in a retracted orientation.

2.	(Currently Amended)  The laser light safety guide as claimed in claim 1, wherein the switch is  mountable to an external structure of the prime mover and to an externally mounted snowplow coupled to the prime mover the extended orientation and to switch the laser off when the externally mounted snowplow is in [[a]] the retracted orientation.

3.	(Original) The laser light safety guide as claimed in claim 1, further comprising a mounting bracket that facilitates mounting the laser in contact with the transparent structure of the prime mover through which the visible laser beam is directed.

4.	(Original) The laser light safety guide as claimed in claim 3, wherein the mounting bracket further comprises at least one suction gripper operable to engage to the transparent structure of the prime mover through which the visible laser beam is directed.

5.	(Currently Amended) The laser light safety guide as claimed in claim 3, wherein the mounting bracket further comprises an articulated joint 

6.	(Original) The laser light safety guide as claimed in claim 5, wherein the articulated joint further comprises a dual joint tilter bracket.

7.	(Currently Amended) The laser light safety guide as claimed in claim [[2]] 3, wherein the switch is structured to be mountable on an angle cylinder that is external to the cab of the prime mover and that is operable to shift the externally mounted snowplow between the extended position and the retracted position.

8.	(Original) The laser light safety guide as claimed in claim 1, wherein the shielding structure is mounted coaxially to the laser.

9.	(Original) The laser light safety guide as claimed in claim 1, wherein the shielding structure is formed of a material that is readily trimmed with a knife or scissors.

10.	(Original) The laser light safety guide as claimed in claim 1, wherein the laser is structured or further comprises suitable optics to project a line of light outwardly away from the prime mover in a direction forward of the prime mover.

11.	(Original) The laser light safety guide as claimed in claim 1, wherein the shielding structure is   shaped and sized to abut an interior surface of the transparent structure of the prime mover.

12.	(Currently Amended)  A method of assisting in guiding a prime mover utilized for snowplowing, comprising:
locating and mounting a laser within a cab of the prime mover;
	orienting the laser to emit a visible laser beam through a transparent structure of the prime mover;
	further orienting the laser such that the visible laser beam strikes the ground at a selected distance ahead of the prime mover; [[and]]
	placing a shielding structure opaque to the visible laser beam to enclose a space extending between a portion of the laser from which the visible laser beam is emitted and an interior surface of the transparent structure of the prime mover thereby containing or mitigating reflection of the visible laser beam from the interior surface of the transparent structure; and
mounting a switch to a structure of the prime mover such that the switch is operable to switch the laser on when the externally mounted snowplow is in an extended orientation and to switch the laser off when the externally mounted snowplow is in a retracted orientation.

13.	(Currently Amended)  The method as claimed in claim 12, further comprising mounting [[a]] the switch to an external structure of the prime mover and to an externally mounted snowplow coupled to the prime mover such that the switch is operable to switch the laser on when the externally mounted snowplow is in [[an]] the extended orientation and to switch the laser off when the externally mounted snowplow is in [[a]] the retracted orientation.

14.	(Original) The method as claimed in claim 12, further comprising mounting a bracket in contact with the transparent structure of the prime mover through which the visible laser beam is directed.

15.	(Original) The method as claimed in claim 14, further comprising utilizing at least one suction gripper to engage to the transparent structure of the prime mover through which the laser beam is directed.

16.	(Original) The method as claimed in claim 14, further comprising articulating a joint located between the mounting bracket and the laser to aim the laser through the transparent structure of the prime mover through which the laser beam is directed.

17.	(Original) The method as claimed in claim 12, further comprising mounting the shielding structure coaxially to the laser.

18.	(Original) The method as claimed in claim 12, further comprising trimming the shielding structure with a knife or scissors to abut an interior surface of the transparent structure of the prime mover through which the visible laser beam is directed.

19.	(Original) The method as claimed in claim 12, further comprising adjusting the laser to project a line of light or a dot of light outwardly away from the prime mover in a direction forward of the prime mover in a location at which an outer edge of an externally mounted snowplow is expected to pass if the prime mover continues to move in a forward direction.

20.	(Original) The method as claimed in claim 12, further comprising extending an externally mounted snowplow thereby switching on the laser and retracting the externally mounted snowplow thereby switching off the laser.





Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
	Vanneman et al. (Vanneman; US 2007/0157490) teaches a snowplow laser guidance system including a laser light source, a laser exit window through which a laser beam generated by the laser light source is transmitted, and a pressurized gas conduit. The pressurized gas conduit can have an opening positioned such that gas released through the opening flows across a face of the laser exit window. Release of pressurized gas across the face of the laser exit window can occur as a signal from a switch on a control panel.
	Schpok (US 2007/0234597) teaches a snowplow system for attaching a snowplow to a vehicle including a laser device. A power source is coupled to the laser device for energizing the laser device to generate a laser beam. A first attachment is adapted to adjustably mount the laser device on the vehicle and to adjustably orient the laser device to project the laser beam in a selected direction. The snowplow attachment system further includes a second attachment adapted to mount the target to the snowplow. The target is installed in the snowplow approximately in line with the laser beam.
	Ehlert et al. (Ehlert; US 2014/0268703) teaches a portable lighting assembly including a plurality of light-emitting diodes (LEDs) and a laser controllable by a switch. The portable lighting assembly may include a lens shield to direct light emissions when in an extended position and not direct light emissions when in a retracted position.
While Vanneman, Schpok and Ehlert together disclose a laser light safety assist system for a snowplowing vehicle, with a shielding structure, the prior art of record fails to teach or render obvious, alone or in combination, the unique system of a switch mountable to a structure of the prime mover such that the switch is operable to switch the laser on when the externally mounted snowplow is in an extended orientation and to switch the laser off when the externally mounted snowplow is in a retracted orientation, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	DiMauro (US 2008/0178497) teaches a system for expeditious snowplow mounting in which a light beam source, such as a laser pointer, is used for aligning a vehicle to a target on the snowplow. The light beam source can be removably attached to a portion of the vehicle, such as a dashboard of the vehicle.  A guide bar can extend vertically from the snowplow system to rise above the hood of the vehicle.
b.	Derenski (US 2005/0280897) teaches a stowable laser eye protection system as a solution for protecting the eyes of pilots and other vehicle operators for general protection against a wide range of spectral wavelengths. A stowable laser eye protection system provides protection that can be manually or automatically extended and retracted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685